Case 2:21-cv-00462-CB Document 1 Filed 04/09/21 Page 1 of 8




                                               21-462
Case 2:21-cv-00462-CB Document 1 Filed 04/09/21 Page 2 of 8
Case 2:21-cv-00462-CB Document 1 Filed 04/09/21 Page 3 of 8
Case 2:21-cv-00462-CB Document 1 Filed 04/09/21 Page 4 of 8
Case 2:21-cv-00462-CB Document 1 Filed 04/09/21 Page 5 of 8
Case 2:21-cv-00462-CB Document 1 Filed 04/09/21 Page 6 of 8
Case 2:21-cv-00462-CB Document 1 Filed 04/09/21 Page 7 of 8
Case 2:21-cv-00462-CB Document 1 Filed 04/09/21 Page 8 of 8
